Citation Nr: 1144060	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for hypertension from June 13, 2008?

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

3.  Entitlement to service connection for a bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a knee disability.

6.  Entitlement to service connection for lumbar degenerative disc disease.

7.  Entitlement to service connection for right leg numbness, to include as secondary to lumbar degenerative disc disease.

8.  Entitlement to service connection for hemochromatosis.
  
9.  Entitlement to a total disability rating based on individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1992 with subsequent periods of active duty for training and inactive duty training in the United States Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2009 rating decision granted entitlement to service connection for hypertension and assigned a noncompensable rating effective June 13, 2008.  The April 2009 rating decision denied all service connection claims as well as entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

In May 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for Meniere's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 10 percent for hypertension, all of service connection claims, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since June 13, 2008, the Veteran's hypertension is manifested by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.


CONCLUSION OF LAW

Since June 13, 2008, the criteria for a 10 percent evaluation for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7305 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As service connection, an initial rating, and an effective date have been assigned for hypertension, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was provided VA examinations to determine the severity of his hypertension.

II.  Increased Rating

In March 2009, the RO granted entitlement to service connection for hypertension and assigned a noncompensable evaluation effective June 13, 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

The Board finds that the evidence justifies a 10 percent disability rating for hypertension.  The evidence clearly reflects that the Veteran has a history of diastolic pressure predominantly 100 or more.  Such qualifying ratings appear in service treatment records dated in June 1989, July 1991, August 1991, October 1991, May 1992, August 1995, February 2002, and February 2003.  Service treatment records and post-service medical records also reflect that the Veteran has been prescribed medication for his hypertension since October 1991.  Hence, there is a history of the appellant's diastolic pressure being greater than 100 which necessitated the use of continuous medication for control.  Based on the above, the Board finds that a disability rating of 10 percent is warranted for the Veteran's hypertension effective from June 13, 2008.

Because the evidence is not sufficient to determine whether a rating in excess of 10 percent is warranted, the question of entitlement to a rating in excess of 10 percent is addressed will be the remand below.


ORDER

Effective June 13, 2008, entitlement to an initial rating of 10 percent for hypertension is granted subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Board will remand all of the service connection claims, the claim of entitlement to a rating in excess of 10 percent for hypertension, and the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for additional development. 

The Veteran testified at his May 2011 hearing that his doctor has changed or increased the dosage of his hypertension medication since the March 2009 VA examination.  The Board therefore finds it necessary to remand the claim of entitlement to an initial rating in excess of 10 percent for hypertension for a new VA examination.  See VAOPGCPREC 11-95 (April 7, 1995) (another VA examination is required when disability in question has undergone an increase in severity since the time of the last VA examination).  

The Veteran also testified that he has been pursuing a disability benefits claim with the Social Security Administration.  There is no indication that these records have been requested.  Social Security Administration records are potentially relevant to the appealed issues and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  

The Board further notes that several of the Veteran's service connection claims arise from disabilities that he asserts were incurred during periods of active duty for training or inactive duty training.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002).  The term "active duty for training" includes full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The term "inactive duty training" includes duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).

Presumptive periods do not apply to active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (2011) (presumption of service incurrence), 3.306 (2011) (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (2011) (presumption of soundness) regarding the appellant's periods of active duty for training and inactive duty training is not available.  Thus, with respect to his periods of active duty for training and inactive duty training, the evidence must show that the appellant became disabled from an injury (or a disease in the case of active duty for training service) that was incurred in the line of duty.

The record is incomplete for purposes of determining whether any of the disabilities for which the Veteran has claimed entitlement to service connection occurred in the line of duty during a period of active duty for training or inactive duty training.  In this respect, complete service personnel records from the Veteran's Reserve service have not been associated with the claims file.  These records are crucial in determining how to characterize his various periods of Reserve service.  Furthermore, it does not appear that a complete copy of the Veteran's service treatment records from his Reserve service have been obtained.  

According to his hearing testimony, the Veteran believes his service personnel records may be at Randolph Air Force Base in Texas.  He also believes that service treatment records may be at the Air Reserve Personnel Center in Denver, Colorado; at Warner Robins Air Force Base in Georgia; or at Randolph Air Force Base.  On remand, the Veteran's service treatment and personnel records should be obtained and associated with the claims file.

The Veteran testified at his Board hearing that the United States Civil Service Commission found him to be disabled due to his hearing loss and tinnitus.  On remand, these records should be obtained and associated with the claims file.

The Board also finds it appropriate to direct the RO/AMC to schedule VA examinations for the issues of entitlement to service connection for a knee disability, lumbar degenerative disc disease, and right leg numbness.  An examination is required when there is (1) evidence of a current disability; (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the third prong is a low threshold.

In terms of in-service symptoms of disability, the Veteran testified that he injured his knees while performing his duties as an aircraft mechanic.  Service treatment records reflect the Veteran sought treatment for his knees in December 1988 and January 1989.  

The Veteran testified that he injured his back while doing sit-ups during for a Reserve physical training examination, and numerous private treatment records reflect that he underwent back surgery during his Reserve service.  Available Reserve service treatment records also include the Veteran's complaints of back pain.  

In terms of current disability, the Veteran testified to stiffness, aching, popping, shooting pains, difficulty straightening and bending, and limits on the distance he can walk.  Private treatment records reflect that the Veteran has undergone extensive treatment for degenerative disc disease at L5-S1.

The Veteran has reported a continuity of symptomatology of his back and knee disabilities since service.  The Board notes that he is competent to report a history of in-service back and knee pain that began during service and which has continued to date.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (the appellant is competent to testify regarding symptoms capable of lay observation). 

Considering the evidence of record, the Board finds that VA examinations are warranted.  38 C.F.R. § 3.159(c)(4); McLendon.

The Veteran has also claimed entitlement to service connection for right leg numbness as secondary to his lumbar spine disability.  There is medical evidence of record suggesting a relationship between the two disabilities.  Thus, an opinion with respect to the relationship, if any, between the Veteran's lumbar degenerative disc disease and his right leg numbness should be sought on remand.

The VCAA letters of record did not notify the Veteran how to establish entitlement to service connection on a secondary basis.  This theory of entitlement is relevant to his claim of entitlement to service connection for right leg numbness.  On remand, proper VCAA notice should be given.

Finally, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the other issues in this case.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  As such, appellate action on the claim of entitlement to benefits based upon individual unemployability, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should issue the Veteran proper VCAA notice of how to establish entitlement to service connection on a secondary basis.  

2.  The RO/AMC should request from the Social Security Administration and the United States Civil Service Commission any relevant records that pertain to any claim for benefits filed by the appellant, to include copies of any examinations arranged by that agency and any decisions rendered with respect to the Veteran.  All records obtained and any responses received must be associated with the claims file.

If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO/AMC should request service treatment and personnel records from the Veteran's Air Force Reserve service.  These requests should be made to the Air Reserve Personnel Center in Denver, Colorado; Warner Robins Air Force Base in Georgia; Randolph Air Force Base in Texas; and any other appropriate facility.  All records obtained or any responses received should be associated with the claims file.  

If pertinent records detailing the dates and type of service performed by the Veteran are not secured from the above locations, the RO must then contact the Defense Finance and Accounting Service and request that through the use of payroll records they help identify each and every date of the appellant's service in active duty for training and inactive duty for training capacities.

If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Following the above, the RO/AMC must attempt to prepare a report detailing the Veteran's Reserve service dates, to include each and every period of active duty for training and inactive duty training service.

5.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his hypertension.  The claims folder and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating hypertension, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the hypertension.  A complete rationale for any opinions expressed must be provided.

6.  The RO/AMC should also schedule the Veteran for appropriate VA examinations for the claimed disabilities of the knees, lumbar degenerative disc disease, and right leg numbness to determine the nature and etiology of each diagnosed disability.  The RO/AMC must inform the examiner of the dates of the Veteran's active service, including each and every period of active duty for training and inactive duty training.  After diagnosing any pertinent disabilities, the examiner is then asked to specifically render opinions as to each of the following:

(a) Is it at least as likely as not, i.e., is there a 50 percent probability or more, that a lumbar disability, to include lumbar degenerative disc disease, a knee disability, or right leg numbness was incurred during the Veteran's service from 1988 to 1992? 

(b) Is it at least as likely as not, i.e., is there a 50 percent probability or more, that a lumbar spine disability, to include lumbar degenerative disc disease, was incurred or aggravated beyond the natural progression of the disease process during a period of active duty for training or inactive duty training?  

(c) Is it at least as likely as not, i.e., is there a 50 percent probability or more, that a knee disability was incurred or aggravated beyond the natural progression of the disease process during a period of active duty for training or inactive duty training?  

(d) Is it at least as likely as not, i.e., is there a 50 percent probability or more, that a disability that manifested by numbness of the right leg is caused or aggravated by lumbar degenerative disc disease?  Is it at least as likely as not that a disability manifested by numbness of the right leg was incurred or aggravated beyond the natural progression of the disease process during a period of active duty for training or inactive duty training?  

All opinions expressed must be accompanied by a complete and full written rationale with evidence in the claims file and sound medical principles.

7.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

8.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

9.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


